Case 3:21-m|-00052-BN Oa Sat ATE Eien ourt 1of2 PagelD 31

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA § Case No. 3:21-mj-00052-BN *SEALED*
§ Other Dist. Docket No. 1:21-mj-117
v. § Charge Pending:
§ US. District Court
GARRET MILLER (1) § District of Columbia

REPORT OF PROCEEDINGS UNDER RULES 5(c)(3) and 5.1
AND ORDER ENTERED THEREON

The defendant is charged in the above-referenced district with the offense of 18 U.S.C. 1752(a)(1), (2)- Knowingly
Entering or Remaining in any Restricted Buildings or Grounds Without Lawful Authority. Having been arrested in
this district on a warrant issued on that/those charge(s), he/she appeared before me for proceedings as follows:

 

Rule sf”

Transfer
The government has produced a copy of the warrant, and

The Court finds that the person before the Court is the defendant named in the indictment, information or
warrant because:

oo The defendant waived identity hearing.

 

 

Qo An identity hearing was conducted, and the defendant’s identity was established.
Oo The Court finds, based on the evidence presented during an identity hearing, that the person before the
Court is NOT the defendant named in the indictment, information or warrant.
Rule 5.1: Preliminary Hearing
oO No preliminary hearing is necessary because the defendant is charged by indictment.
a“ The defendant waived a preliminary hearing.
Q The defendant elected to have a preliminary hearing in the district where the prosecution is pending.
o The defendant elected to have a preliminary hearing in this district, and based on the evidence presented
during the hearing, the Court finds that:
Qo There is probable cause to believe that the defendant committed the offense(s) charged.
a There is NOT probable cause to believe that the defendant committed the offense(s) charged.
Rule 5(d)(3) Detention Hearing
o No detention hearing is necessary because the government did not move to detain the defendant.
o The defendant waived a detention hearing.
Case 3:21-mj-00052-BN Document 12 Filed 01/25/21 Page 2of2 PagelD 32

Qo The defendant elected to have a detention hearing in the district where the prosecution is pending.

SY The defendant elected to have a detention hearing in this district, and based on the evidence presented
during the hearing, the Court finds that:

ww The defendant should be detained.

D The defendant should be released on bond.

 

ORDER ENTERED ON THE FOREGOING REPORT
TO: UNITED STATES MARSHAL

Ae You are commanded to transfer the above-named defendant forthwith to the district in which he/she is
charged and there deliver him/her to the United States Marshal for that district or to some other officer
authorized to receive him/her.

a It is ORDERED that this defendant be released from custody on bond pending further proceedings.

Oo It is ORDERED that this defendant be discharged.

DATE: January 25, 2021.

(Use Other Side for Return)

 
